Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2021 has been entered.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney Boris Matvenko, Reg. No. 48,165 on 05/19/2021.
3.	The application has been amended as follows:
	IN THE CLAIMS:
	Claims amended:	Claims 22, 39, 40.
Please amend claims 22, 39, 40 as follow:


establishing a communication link between a first device and a second device using a shared key configured to be shared between the first and second devices, the shared key including a respective identifier identifying a data definition for use by one of the first and second devices to extract data from a payload of a data packet received from the other of the first and second devices; and
extracting data, using the identified data definition, from the payload of the received data packet, each data definition 
Claim 39. (Currently Amended)  A system comprising:
at least one programmable processor; and
a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
establishing a communication link between a first device and a second device using a shared key configured to be shared between the first and second devices, the shared key including a respective identifier identifying a data definition for use by one of the first and second devices to extract data from a payload of a data packet received from the other of the first and second devices; and
extracting data, using the identified data definition, from the payload of the received data packet, each data definition 
Claim 40. (Currently Amended)  A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
establishing a communication link between a first device and a second device using a shared key configured to be shared between the first and second devices, the shared key including a respective identifier identifying a data definition for use by one of the first and second devices to extract data from a payload of a data packet received from the other of the first and second devices; and
[AltContent: textbox (3112114483v.1112114483v.1)]extracting data, using the identified data definition, from the payload of the received data packet, each data definition 
Reasons for Allowance
4.	In view of amended claims, terminal disclaimer approval, and further search, claims 1 and 22 – 40 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance: claims 1 and 22 – 40 are allowable based on the Applicant’s remarks filed on 04/19/2021. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645